        Case 2:20-cv-00664-JDW Document 36 Filed 03/31/21 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

____________________________________
DAVID KIVETT,                       :
                                     :          Case No. 2:20-00664-JDW
                  Plaintiff,        :
                                     :
      v.                             :
                                     :
NEOLPHARMA, INC., et al.,           :
                                     :
                  Defendants.       :
____________________________________:

                                   MEMORANDUM

      Open, public courts stand as a pillar of American democracy, to which motions

to seal stand in derogation. Yet all too often, parties pay little attention to a motion to

seal that accompanies a complicated filing. Instead, the sealing motion includes only

generalized recitations of the factors that a court must consider before placing

material under seal. Given the important public interest at stake, courts should not

permit parties to yada, yada, yada their way to a showing of injury. Instead, they must

require the party filing under seal to provide a specific, detailed description of the

way that disclosure of the information at issue would cause harm. Many parties could

make such a showing. Few do.

      Defendants’ motion to seal exhibits is of the yada, yada, yada variety. It asserts

that Defendants’ competitors could use information in certain exhibits to their

summary judgment motion to compete unfairly, but it says nothing about how they

could use that information. The Court requires more before it can place material under

seal. It will therefore deny Defendants’ motion.
        Case 2:20-cv-00664-JDW Document 36 Filed 03/31/21 Page 2 of 5




I.    BACKGROUND

      David Kivett claims in this case that Neolpharma Inc. engaged Mr. Kivett to find

business leads, including both manufacturing and sales opportunities. Mr. Kivett

claims that he found such leads, but that Neolpharma and two corporate affiliates

(collectively, “Neolharma”) have not paid him commissions that it owes him.

      On March 26, 2021, Neolpharma filed a summary judgment motion. It also filed

a motion for leave to file under seal Exhibits E, G, and H to its summary judgment

motion. Exhibit E is an internal Neolpharma memorandum dated October 7, 2019, that

discusses Neolpharma’s plan to decommission all projects related to a particular

project. Neolpharma designated it “Highly Confidential—Attorney’s Eyes Only” in

discovery. Exhibits G and H are an interim and final distribution agreement between

Neolpharma and Lanett Co., Inc. Neolpharma designated the agreements “Highly

Confidential—Attorney’s Eyes Only” during discovery, and each agreement includes

a confidentiality provision.

II.   ANALYSIS

      The common law presumes that the public has a right of access to judicial

materials. See In re Avandia Marketing, Sales Practices and Prods. Liab. Litig., 924 F.3d

662, 672 (3d Cir. 2019). To overcome the common law presumption a movant must

show that an interest in secrecy outweighs the presumption by demonstrating that the

material is the kind of information that courts will protect and that disclosure will work

a clearly defined and serious injury to the party seeking closure. See id. Under Third

Circuit law, a party seeking to file material under seal must make a specific showing.

“Broad allegations of harm, bereft of specific examples or articulated reasoning, are


                                            2
         Case 2:20-cv-00664-JDW Document 36 Filed 03/31/21 Page 3 of 5




insufficient.” In re Cendant Corp., 260 F.3d 183, 194 (3d Cir. 2001). In addition, to mind

the public’s right of access, parties seeking to file material under seal should

distinguish between portions of a document containing protectible information and

portions of a document that do not. Where possible, they should propose redactions,

rather than placing a whole document under seal.

       As the Court recently noted, this “arduous standard reflects the importance of

the public’s right to access public records, including those that are part of judicial

proceedings.” Midwest Athletics and Sports Alliance LLC v. Ricoh USA, Inc., Case no.

2:19-cv-00514-JDW, 2021 WL 915721, at *1 (E.D. Pa. Mar. 10, 2021). The need for

public access of judicial records is not a benefit to the parties, and the parties cannot

stipulate it away. At the same time, because the parties have no independent incentive

to protect the right of public access, the Court cannot rely on an adversarial system to

vindicate the public’s right of access. Instead, similar to questions about subject

matter jurisdiction, courts have an independent obligation to ensure that parties make

the required showing before material gets filed under seal.

       Defendants have not carried their heavy burden. Defendants have not shown

that Exhibit E contains the type of information that courts will protect. Not every

internal document contains such information. Exhibit E says only that Neolpharma

discontinued its involvement with a product. Absent more, the Court has no basis to

find that it is the type of information that courts protect.

       As for Exhibits G and H, they do appear to contain the type of information that

courts protect: confidential pricing terms. Even for these documents, though,

Defendants make no effort to parse the documents to identify which information courts


                                             3
         Case 2:20-cv-00664-JDW Document 36 Filed 03/31/21 Page 4 of 5




protect and which they do not. For example, while the term of an agreement and

pricing information might be confidential, government reporting obligations,

representations and warranties, and choice-of-law provisions might not be. The mere

fact that the contract includes a confidentiality provision, or that lawyers designate a

document “Confidential” or “Highly Confidential” in discovery does not mean that

the document contains the type of information that courts will protect. To hold

otherwise would be to offer parties a loophole that could gut the public’s right of

access to judicial records.

       Even assuming that Exhibits G and H contain information that the Court can

protect, Defendants have not shown a clearly defined injury from their disclosure. In

their Motion, they say that if information in the exhibits were made public, Defendants’

competitors could “unfairly compete against Defendants in the marketplace.” (ECF

No. 34 at 2.) But they never say how any competitor could use the information or

describe any harm they might suffer. Their generalized assertion that disclosure could

cause them competitive harm does not satisfy their heavy burden. They had to show

more. While no single formula will satisfy this burden, the Court needs some detail

about the harm that will result. For information that has commercial sensitivity, a party

seeking to file it under seal must explain why the information is sensitive and what

they expect competitors might do with the information if they had it. Defendants did

not of that.

III.   CONCLUSION

       Motions to seal cannot be an afterthought that parties throw together as they

wrap up a big filing. Any party seeking to file material under seal must pay careful


                                           4
        Case 2:20-cv-00664-JDW Document 36 Filed 03/31/21 Page 5 of 5




attention and make a specific, detailed showing about the harm that would result from

disclosure. Defendants did not do that, so the Court will deny their motion. An

appropriate Order follows.

                                             BY THE COURT:


                                              /s/ Joshua D. Wolson
                                              HON. JOSHUA D. WOLSON
                                              United States District Judge
March 31, 2021




                                         5
